PER CURIAM.
James Thornton challenges his life sentences as illegal. He argues that they are based on the 1995 sentencing guidelines found unconstitutional in Heggs v. State, 759 So.2d 620 (Fla.2000). The record reflects that four of Thornton’s five offenses fall within the window period for this challenge. See Trapp v. State, 760 So.2d 924, 928 (Fla.2000) (window period began on October 1, 1995, and closed on May 24, 1997). The record does not support the state’s position that life sentences would have been imposed regardless of the sentencing guidelines.
Consequently, the case is reversed and remanded for further proceedings. If the *38trial court grants relief on remand, then, since Thornton’s sentence was the result of a plea, the State has the option of agreeing to a guidelines sentence under the 1994 guidelines, or withdrawing from the plea bargain and taking Thornton to trial. See Warren v. State, 785 So.2d 1268 (Fla. 4th DCA 2001).
GUNTHER, STONE and HAZOURI, JJ., concur.